DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2 and 14 recite “estimating healing state”. However, this limitation is unclear and vague, as the “healing estate” is clearly defined. Clarification is requested via amendments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-18, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emken et al. (USPN 2015/0141777) in view of Suri et al. (USPN 2011/0236989).
	Regarding claims 1 and 13, Emken et al. discloses an analyte monitoring system (figure 1) comprising: an analyte sensor (element 100 figure 1) comprising: (i) a sensor housing (element 102 figure 1), (ii) an analyte indicator on at least a portion of the sensor housing and configured to emit an amount of light indicative of an analyte level in a first medium in proximity to the analyte indicator ([0039]-[0040]), (iv) a light source in the sensor housing and configured to emit excitation light to analyte indicator (UV LED 108 figure 1, [0034]), (v) a signal photodetector in the sensor housing and configured to receive light emitted by the analyte indicator and generate a measurement signal indicative of the amount of light emitted by the analyte indicator and received by the signal photodetector (photodetector 110 figure 1, [0036]), (vi) a reference photodetector in the sensor housing and configured to receive light emitted by the light source and reflected by one or more of the analyte indicator and an environment surrounding the analyte sensor and generate a reference signal indicative of an amount of light received by the reference photodetector (reference photodetector 112 figure 1, [0036]), and (vii) a transceiver interface configured to convey sensor measurements including one or more measurements of the measurement signal and one or more measurements of the reference signal (transceiver 101 figure 1, [0029], [0058]); and a transceiver comprising: (i) a sensor interface configured to receive the sensor measurements conveyed by the analyte sensor ([0029], [0058]) and (ii) a processor configured to infer information about a condition of the environment surrounding the 
	Regarding claims 2 and 14, Emken in view of Suri et al. discloses inferring the information about the condition of the environment surrounding the analyte sensor comprises estimating a healing state of tissue surrounding the sensor (Emken [0029], [0058]).

	Regarding claims 4 and 16, Emken in view of Suri et al. discloses calculating an analyte level in the second medium using at least the one or more of the sensor measurements and the inferred information about the condition of the environment surrounding the sensor comprises: selecting a conversion function based on at least the inferred information about the condition of the environment surrounding the sensor; and using the selected conversion function and the one or more of the sensor measurements to calculate the analyte level in the second medium (Emken [0030]-[0032]).
	Regarding claims 5 and 17, Emken in view of Suri et al. discloses the protective material is sputtered on the analyte indicator (Suri [0009], [0061]).
	Regarding claims 6, 18 Emken in view of Suri et al. discloses the protective material comprises platinum ([0009], [0061]).
	Regarding claims 11, 23, Emken in view of Suri et al. discloses the environment surrounding the sensor includes one or more of tissue, blood, and clotting (Emken [0029]).
.
Claims 7-10, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emken in view of Suri as applied to claims 1 and 13 above, and further in view of Yuasa et al. (USPN 2011/0295128).
	Suri et al. discloses a device system comprising: a device having an in vivo functionality (fluorescence indicator system, [0021]); and a protective material in close proximity to/applied onto a surface of the device (external porous metal coating [0009], [0012]), wherein: the protective material prevents or reduces degradation or interference of the device due to inflammation reactions and/or foreign body response (a protective antioxidant hydrogel inhibits oxidative degradation of sensing components; [0009], [0061]); the protective material comprises a metal or metal oxide which catalytically decomposes or inactivates in vivo reactive oxygen species or biological oxidizers (the synthetic antioxidant is a noble metal, such as platinum, palladium, silver, or gold, and alloys thereof, or a metal oxide or sulfide selected from the group consisting of manganese dioxide, ruthenium oxide, ruthenium sulfide, and silver oxide, Preferably the synthetic antioxidants are in the form of porous coatings or colloidal particles including nanoparticles, of silver oxide, and nanoparticles of platinum, silver, or gold; [0009], [0061]); and the thickness of the protective material is in a range from 0.01 mm to 0.5 mm. Suri et al. fails to explicitly disclose that the thickness is from about 1 nm to about 20 nm. Yuasa et al. discloses a blood pressure sensor including metals or insulators 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARJAN FARDANESH/Examiner, Art Unit 3791